Title: From James Madison to James Monroe, 9 June 1823
From: Madison, James
To: Monroe, James


        
          Dr. Sir
          Montpr. June 9. 1823
        
        Mr. Morris who was employed for several years on a confidential Mission to Spain, observes to me that in executing the trust, he incurred expences, particularly in being transferred from Cadiz to Madrid, and during his residence at the latter place, which in the then circumstances of Spain were great beyond foresight, and moreover in providing a Clerk for whose services he had occasion: and he wishes me, as he received his appointment & performed its duties whilst I was in the Administration, to express an opinion on the reasonableness of these items in his account with the public. But as I possess no information derived from my situation when it was official, nor any means of forming an equitable estimate of special allowances in the case, not possessed by those in office, I cannot be unaware that my opinion wd. not be entitled to the consideration Mr. Morris supposes. What I may say without impropriety is that in every thing depending on personal confidence, I cheerfully bear my testimony to the claim given to him by the intelligence the integrity & the respectability belonging to his character. With the highest respect & regard
        
          James Madison
        
      